DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/17/2022, as directed by the Non-Final Rejection on 01/18/2022. Claims 1-4 and 11-13 are amended. Claims 22 and 24 are canceled. Claims 1-21 and 23 are pending in the instant application. The objections to claims 2, 4 and 12-13 are withdrawn as necessitated by amendment. The rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment. 
Response to Arguments
Applicant’s arguments, see Pages 8-12 of Remarks, filed 04/17/2022, with respect to claims 1-21 and 23 have been fully considered and are persuasive.  The rejections of claims 1-21 and 23 have been withdrawn. 
Allowable Subject Matter
Claims 1-21 and 23 allowed and are renumbered 1-22.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed for having been amended to incorporate all limitations of former claim 22, which was indicated as allowable subject matter in the preceding Office Action on 01/18/2022. Claim 11 is allowed for having been amended to incorporate all limitations of former claim 24, which was indicated as allowable subject matter in the preceding Office Action. Claims 2-10 and 12-21 and 23 are allowed as being dependent on an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785